UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 3, 2012 WELLCARE HEALTH PLANS, INC. (Exact name of registrant as specified in its charter) Delaware 001-32209 47-0937650 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 8735 Henderson Road, Renaissance One Tampa, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813)290-6200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On April 3, 2012, the United States Attorney’s Office for the Middle District of Florida (the “USAO”) and the Florida Attorney General’s Office notified WellCare Health Plans, Inc. (“WellCare”) that they have agreed to terminate the Deferred Prosecution Agreement (the “DPA”) entered into on May 5, 2009 among WellCare and its affiliates and subsidiaries, the USAO and the Florida Attorney General’s Office.This early termination of the DPA is effective immediately.The USAO also informed WellCare that,within five days, the USAO willseek dissmisalof the charges contained in the Information that had been filed by the USAO in the United States District Court for the Middle District of Florida pursuant to the DPA. The DPA was scheduled to expire on May 5, 2012, but the DPA provided that the term could be reduced by the USAO upon consideration of WellCare’s remedial actions, WellCare’s compliance with applicable health care laws and regulations and the written reports of the Monitor, who was an independent individual appointed to oversee WellCare’s compliance with the DPA.The DPA therefore is terminating early as provided by its terms. A copy of the press release announcing the termination of the DPA is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1Press release dated April 3, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 3,2012 WELLCARE HEALTH PLANS, INC. /s/ Lisa G. Iglesias Lisa G. Iglesias Senior Vice President, General Counsel & Secretary Exhibit Index Exhibit No. Description Press release dated April 3, 2012
